DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 25 January 2021 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed 25 January 2021.  Claims 3 and 4 are canceled.  Claims 1-2 and 5-20 are pending. Claims 9-11 and 19-20 are withdrawn. Claims 1-2, 5-8 and 12-18 are examined.

    PNG
    media_image1.png
    795
    602
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Romig (U.S. Publication No. 2016/0305668) in view of York (U.S. Patent No. 9,518,742).
Regarding claim 1, Romig discloses a premixed pilot nozzle (48) comprising: a nozzle tip (Fig. 6) comprising: axially elongated tubes (234) defined within a plenum between an outer shroud and a first shroud disposed radially inward of the outer shroud (Annotated Fig. A), each of the tubes extending between a tube inlet (236) defined through a forward face (Annotated Fig. A) of the nozzle tip and a tube outlet (238) defined through an aft face of the premixed pilot nozzle, the respective tube inlets being circumferentially arranged on the forward face of the nozzle tip (Annotated Fig. A); a second shroud disposed radially inward of the first shroud (Annotated Fig. A), such that a fuel plenum (244, Annotated Fig. A) is defined between the first wherein the aft face defines a recessed area (Annotated Fig. A, chamber bounded by second shroud), the recessed area having a planar surface parallel to, and radially inward of, a portion of the aft face in which the tube outlets are defined (Annotated Fig. A, planar surface bounds chamber that forms the recessed area.).
Romig doesn’t teach that each tube inlet has a circular shape, and each tube outlet has an elliptical shape. 
York teaches mixing tubes for a combustor (Fig. 2 and 3). In Fig. 11, York shows a mixing tube 50 with a circular outlet and an elliptical inlet. However, York teaches in Col. 4:10-18 that the non-circular portion 52 is a non circular cross-sectional geometry extending along at least a portion of the tube 50. Although the non-circular portion 52 is shown in the illustrated embodiments as being at the inlet end 44 of the tube 50, it is to be understood that the non-circular portion 52 may alternately, or in combination, be disposed at the outlet end 46 of the tube 50 or at an intermediate location between the inlet end 44 and the outlet end 46, as will be described in detail below. In Col. 4:48-53, York teaches in some embodiments, it is contemplated that the inlet end 44 is formed of a substantially circular cross-section that extends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzle of Romig have each tube inlet with a circular shape, and each tube outlet with an elliptical shape, as taught York, in order to provide more effective and/or rapid mixing of fuel and air in the pre-mixing assembly.
Regarding claim 5, Romig in view of York teaches the invention as claimed and discussed above and Romig further teaches the non-combustible fluid is air (¶45).
	Regarding claim 13, Romig discloses a combustor (24) for a gas turbine (10), the combustor comprising: a head end comprising an end cover (44), a cap assembly axially separated from the end cover (Fig. 2), and a premixed pilot nozzle (48) disposed between the end cover and the cap assembly, the premixed pilot nozzle (Fig. 2) comprising: a nozzle tip (Fig. 6) comprising: axially elongated tubes (234) defined within a plenum between an outer shroud and a first shroud disposed radially inward of the outer shroud (Annotated Fig. A), each of the tubes extending between a tube inlet (236) defined through a forward face (Annotated Fig. A) of the nozzle tip and a tube outlet (238) defined through an aft face of the premixed pilot nozzle, the respective tube inlets being circumferentially arranged on the forward face of the nozzle tip (Annotated Fig. A); a second shroud disposed radially inward of the first shroud (Annotated Fig. A), such that a fuel plenum is defined between the first shroud and the second shroud (Annotated wherein the aft face defines a recessed area (Annotated Fig. A, chamber bounded by second shroud), the recessed area having a planar surface parallel to, and radially inward of, a portion of the aft face in which the tube outlets are defined (Annotated Fig. A, planar surface bounds chamber that forms the recessed area.).
Romig doesn’t teach that each tube inlet has a circular shape, and each tube outlet has an elliptical shape. 
York teaches mixing tubes for a combustor (Fig. 2 and 3). In Fig. 11, York shows a mixing tube 50 with a circular outlet and an elliptical inlet. However, York teaches in Col. 4:10-18 that the non-circular portion 52 is a non circular cross-sectional geometry extending along at least a portion of the tube 50. Although the non-circular portion 52 is shown in the illustrated embodiments as being at the inlet end 44 of the tube 50, it is to be understood that the non-circular portion 52 may alternately, or in combination, be disposed at the outlet end 46 of the tube 50 or at an intermediate location between the inlet end 44 and the outlet end 46, as will be described in detail below. In Col. 4:48-53, York teaches in some embodiments, it is contemplated that the inlet end 44 is formed of a substantially circular cross-section that extends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzle in the combustor of Romig have each tube inlet with a circular shape, and each tube outlet with an elliptical shape, as taught York, in order to provide more effective and/or rapid mixing of fuel and air in the pre-mixing assembly.
Regarding claim 15, Romig in view of York teaches the invention as claimed and discussed above and Romig further teaches the non-combustible fluid is air (¶45).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Romig and York, as applied to claims 1 and 13 above, and further in view of Stewart et al. (U.S. Publication No. 20160186663).
Regarding claim 2, Romig in view of York teaches invention of claim 1 as discussed above. Romig in view of York doesn’t teach each tube of the axially elongated tubes has a helical portion. Stewart teaches a fuel nozzle for a gas turbine engine including a pilot nozzle with axially elongated mixing tubes (41, Abstract, Fig. 3). The mixing tubes (41) include a fuel port (75) that couples the mixing tube to a radially inward fuel plenum (64). The mixing tubes (41) can include a helical portion (¶49-¶50, Figs. 9-14). The mixture can exit the tube with a tangential velocity component as the tubes are angled (Figs. 9-14). The helical sections promote mixing of the fuel and air to create secondary flows within the mixing tube. This change of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pilot nozzles of Romig in view of York have each tube of the axially elongated tubes has a helical portion, such that the tube inlet of each respective tube is circumferentially offset from the tube outlet of each respective tube, and a mixture of fuel air exiting through the respective tube outlets flows in a tangential direction relative to a longitudinal axis of the premixed pilot nozzle, as taught by Stewart, in order to promote mixing and ensure the fluid exits the tube in a desired angled direction.
Regarding claim 14, Romig discloses the invention of claim 13 as described above. Romig in view of York doesn’t teach each tube of the axially elongated tubes has a helical portion. Stewart teaches a fuel nozzle for a gas turbine engine including a pilot nozzle with axially elongated mixing tubes (41, Abstract, Fig. 3). The mixing tubes (41) include a fuel port (75) that couples the mixing tube to a radially inward fuel plenum (64). The mixing tubes (41) can include a helical portion (¶49-¶50, Figs. 9-14). The mixture can exit the tube with a tangential velocity component as the tubes are angled (Figs. 9-14). The helical sections promote mixing of the fuel and air to create secondary flows within the mixing tube. This change of direction has been found to create secondary flows and turbulence that promote mixing between the fuel-air moving therethrough, such that a well-mixed fuel-air mixture emerges from the mixing tubes (71) at the desired angled direction (¶52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pilot nozzles in the combustors of Romig in view of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Romig and York, as applied to claim 1 above, and further in view of Khan (U.S. Publication No. 2011/0162371).
Regarding claim 12, Romig in view of York teaches the invention of claim 1 as discussed above and Romig further teaches a center body to which center body the outer shroud is attached (Figs. 3 and 5). Romig in view of York doesn’t teach fuel injection pegs. Khan teaches fuel nozzles for a combustor in a gas turbine engine (Figs. 1, 2). Khan teaches a plurality of fuel injection pegs (18) circumferentially arranged about the center body, the plurality of fuel injection pegs being disposed axially upstream of the forward face (Fig. 3). The fuel injection pegs (18) provide an alternate fuel injection path that allows the combustor to have additional operational modes (¶2, ¶14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pilot nozzles in the combustors of Romig have a plurality of fuel injection pegs circumferentially arranged about the center body, the plurality of fuel injection pegs being disposed axially upstream of the forward face, as taught by Khan, in order increase the operational modes available with the combustor.

    PNG
    media_image2.png
    584
    736
    media_image2.png
    Greyscale

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Romig and York, as applied to claims 1, 5, 13 and 15 above, and further in view of Shershnyov (International Publication No. WO2015/152760).
Regarding claims 6-8, 16, 17 and 18, Romig in view of York teaches the invention of claim 1, 5, 13 and 15 as discussed above and Romig further teaches a dummy cartridge insert (¶45, the inner tube 252 is a cartridge that is breach loaded into the center body 202. For example, the cartridge may be a purge air or duel fuel type cartridge). Romig in view of York doesn’t teach the dummy cartridge has a bulbous body, a perimeter band disposed between the 
Shershnyov teaches a dummy cartridge insert disposed at an aft end of the second shroud, the dummy cartridge insert comprising a bulbous body (120) defining an air cavity (Annotated Fig. B) therein, a conical portion (Annotated Fig. B) in fluid communication with the air cavity, and an air outlet (Annotated Fig. B) in fluid communication with the conical portion, the air outlet being axially upstream of the aft face and a perimeter band (Annotated Fig. B) disposed between the second shroud and the bulbous body of the dummy cartridge insert; wherein the perimeter band defines therethrough a plurality of apertures in fluid communication with the second plenum (Annotated Fig. B). Passage 104 can carry water or a diluent, such as air (¶33). The design of the dummy cartridge in Shershnyov provides higher quality atomization of the water 144 and liquid fuel 148 quasi-emulsion 162 with a reduced amount of water required to meet required or regulated NOx emission levels than conventional technologies. In addition, the water pressure required is less than conventional technologies, thus resulting in cost saving related to high pressure water pumps typically utilized. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pilot nozzles in the combustors of Romig in view of York have the dummy cartridge insert with a bulbous body defining an air cavity therein, a conical portion in fluid communication with the air cavity, and an air outlet in fluid communication with the conical portion, the air outlet being axially upstream of the aft face, a perimeter band disposed between the second shroud and the bulbous body of the dummy cartridge insert; wherein the perimeter band defines therethrough a plurality of apertures in fluid 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741